                    Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 1 of 13


AO 91 (Rev. 02/09) Criminal Complaint




              United States District Court
                                                              for the
                                                    Western District of New York



                          United States of America

                                                                                        Case No. 19-mj-1004
                                           V.
                                                                                              (SEALED)

                                 Yanyan Lesser

                                        Defendant



                                                      CRIMINAL COMPLAINT


         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.


         Between in or about February 14, 2019 and February 19, 2019, in the Western District of New York, the
defendant did transmit in interstate or foreign commerce a communication containing a threat to injure the person
of another, in violation of Title 18, United States Code, Section 875(c).


         This Criminal Complaint is based on these facts:
         K Continued on the attached sheet.




                                                                                       Complainant's signature
                                                                     CHARLES S. TOLIAS
                                                                     SPECIAL AGENT
                                                                     HOMELAND SECURITY INVESTIGATIONS
                                                                              Printed name and title


Sworn to before me and signed in my presence.

Date:    March 1 .2019
                                                                                            ludge
                                                                     HONORABLE JEREMIAH J. MCCARTHY
City and State: Buffalo. New York                                    UNITED STATES MAGISTRATE JUDGE
                                                                                         Printed name and title
            Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 2 of 13




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT



STATE OF NEW YORK )
COUNTY OF ERIE    )                 SS:
CITY OF BUFFALO   )




       I, CHARLES S. TOLIAS, having been first duly sworn, do hereby depose and state

as follows:




       1.      I am employed as a Special Agent with the U.S. Department of Homeland

Security, Homeland Security Investigations(HSI), and have been employed in that capacity

since December 2008.1 am currently assigned to HSI, Buffalo, New York. Before that time,

I was employed as a Customs and Border Protection Enforcement OflScer for approximately

six years. As a Special Agent, I am a federal law enforcement officer within the meaning of

Rule 41(a)ofthe Federal Rules of Criminal Procedure, that is, an officer ofthe United States

who is empowered by law to conduct investigations of, and to make arrests for, offenses in

violation of the United States Code.




       2.      I am currently assigned to the investigation of a crime of violence perpetrated

by Yanyan LESSER.



       3.      This affidavit is submitted in support ofan apphcation for a criminal complaint

charging LESSER with Interstate communication ofthreats in violation of18 U.S.C.§ 875(c).

As described below,I have probable cause to believe that LESSER did knowingly transmit in
             Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 3 of 13




interstate commerce using the intemet, communications containing threats to injure the

person of another.



        4.      The statements in this affidavit are based on my investigation of this matter,

information provided by other law enforcement agencies, my review ofbanking information,

and from my review of mformation found on LESSER's iPhone. Because this affidavit is

being submitted for the limited purpose ofobtaining a criminal complaint and corresponding

arrest warrant, I have not included each and every fact known to me concerning this

investigation. I have set forth only thqse facts that I believe are necessary to establish

probable cause to believe that LESSER has committed violations of 18 U.S.C. § 875(c)

(Interstate communication ofthreats).



                                   Facts Snppnititig Probable Cause

        5.       On February 19, 2019, HSI St. Paul, Minnesota, received information that

between February 14, 2019, and February 19, 2019, an unidentified subject utilizing the

moniker "TREEl" conspired with an unknown subject on a dark web site named Website #1

to commit a crippling assault of a subject (G.Z.) residing in Orlando, Florida.' "TREEl"

directed what was believed to be a hitman found via Website #1 to break G.Z.'s bones and

leave him permanently confined to a wheelchair or crutches.




1 The actual name of Website #lis known to law enforcement. The site remains active and disclosure ofthe
name ofthe site would potentially alert users to the fact that law enforcement action is being taken against the
site, potentially provoking users to notify other users oflaw enforcement action, flee, and/or destroy evidence.
Accordingly, for purposes ofthe confidentiality and integrity of ongoing investigations, specific names and
other identifying factors have been replaced with generic terms.
           Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 4 of 13




      6.      A sample of instructions provided by "TREEl" to the purported hitman from

Website #1 are as follows:




              Because of a business dispute, I would like to give this guy a lesson:give him a

              good beating and legs broken, waist broken and even cripple the mark of his

              legs.It need to be looks like a robbery, looks like To rob of his money or

              property,NOT looks like revenge.



              Please give him a good beating and let he always walk in wheelchair. Looks

              like a robbery his money,NOT revengelThat's very important!



              I will add $2500 more to cover the cost of beating, crippling and robbery look

              like job. Please remember must be looks like a ROBBERYIThat's very

              importantlSo that's better without his house and community,not into his house

              to do the job.and also beating with crippling of his legs ,no broken ribs because

              I won't make he die.Just make sure that his legs will be crippling. Make sure

              do the job 100% with beating,crippling and robbery looks like a job! After jobs

              down and I make sure everything was perfect,! will be pay fiiU cost to you guys,

              Iflooks not like a robbery that I will won't be pay full price.To be Do the good

              job and wishing to hear good news soon!



              And please let hitman knows that Chinese guy no speak English also no

              understanding English too.So when hitman to do the job with crippling and
            Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 5 of 13




               looking    like      robbery,Remember     to   Yelled     at   that    Chinese

               guy:"MONEY!MONEY!" Because that's only the English word that guy can

               understand it! That guy's wallet always leaves in his car,so just takes money

               from his wallet and also takes his sell phone go away then throw out to

               somewhere else.Remember must be make the job looks like ROBBERY! And

               also give him good beating of his body,and must be broken his legs to make

               him walk by Wheelchair or crutches forever.Also let hitman to know be careful

               and make sure after his job done that run away as faster as he can, Be safety!



       7.      On February 16,2019,"TREEl"transferred approximately 1.26 Bitcoin(BTC)

(approximately $4,577.51 USD)to a BTC wallet address in the control of WEBSITE #1 to

facilitate the assault. On February 19, 2019,"TREEl" conducted an additional transfer of

approximately .694 BTC (approximately $2,707.95 USD)to the same WEBSITE #1 wallet

address to further the request. In addition to the BTC transfers, "TREEl" provided a

photograph to WEBSITE #1 of an unknown individual's lower back area with the words

"broken waist" written across it.




       8.      On February 20, 2019, HSI Orlando conducted an interview of G.Z. at his

residence in Orlando, Florida. G.Z. stated that he was not aware of any threat against him,

but stated that he believed that his ex-girlfriend, Yanyan CUI,residing in Buffalo, New York

would be capable of doing something like this as she is unstable. G.Z. provided telephone

number (716) 348-[redacted]for CUI. G.Z. stated that he terminated his relationship with

CUI on February 10, 2019, and that he has not spoken to her since.
            Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 6 of 13




       9.      Law enforcement system checks show that CUI submitted a United States State

Department K1 (fiance) VISA Application in 2007.            Paul Lesser was listed on the

application. According to information provided to your affiant by Mr. Lesser, he and GUI

married and have since divorced. It is your affiant's beliefthat GUI is currently utilizing her

married name(LESSER).



       10.     On February 26, 2019, your affiant served a DHS Summons to Verizon

Wireless for information associated to telephone number(716)348-[redacted]. On March 4,

2019, Verizon Wireless provided the following subscriber information associated to the

telephone number:



               a.    Subscriber Name: Yanyan LESSER

               b.    Subscriber Address: 401 N Star Road, East Aurora, New York

               c.    Subscriber Status: Active


               d.    Subscriber Effective Date: 12/29/2014




       11.     On February 22, 2019, LESSER crossed at the Peace Bridge Port of Entry

located in Buffalo, New York. LESSER was the driver and sole occupant of a vehicle

bearing a New York State license plate. LESSER stated to United States Gustoms and

Border Protection(GBP)that she traveled to Ghinatown located in Toronto, Ontario, Ganada

to eat and that she was in Ganada for approximately forty minutes. LESSER further stated

that she currently resides at 401 North Road, East Aurora, New York. LESSER said that
         Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 7 of 13




she enjoys Canada and that it is relaxing to her as she recently broke up with her boyfriend

and that she is also going through a divorce with her husband. GBP noted that LESSER was

in possession of an Apple iPhone at the time of her crossing.



       12.    HSI Buffalo Special Agent(SA)Tohas responded to the Peace Bridge port of

entry to conduct a preview of LESSER's iPhone. LESSER stated that the iPhone in her

possession belonged to her and that it was the only telephone that she owns. LESSER told

SA Tolias and GBP that she would unlock her Apple iPhone, but that she would not provide

her password. LESSER subsequently unlocked her iPhone.



       13.    A review ofthe home screen by SA Tolias revealed what appeared to be a TOR

application as well as a VPN application. The TOR network is an anonymous network that

can only be accessed with a special web browser, called the TOR browser. TOR stands for

"The Onion Router," a reference to the many layers in an onion. This is the portion of the

World Wide Web most widely known for illicit activities because ofthe anonymity associated

with the TOR network. The vast majority ofgoods for sale on dark web Marketplaces consist

ofillegal drugs, ofnearly every variety, openly advertised on the site and prominently visible.

In addition to illegal drugs, dark web Marketplaces openly advertise child pomography,

identity documents, firearms, hitman services, and other contraband or regulated products.

SUk Road, Dream, Hansa, and AlphaBay are examples of dark web Marketplaces known to

law enforcement that previously or currently market illicit goods and activities. WEBSITE

#1 is only accessible utilizing TOR. Bitcoin is the most common and widely accepted form

of payment for illicit activities on the dark web.
         Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 8 of 13




       14.    "VPN" means a virtual private network. A VPN extends a private network

across public networks like the Internet. It enables a host computer to send and receive data

across shared or public networks as ifthey were an integral part of a private network with all

the functionality, security, and management policies ofthe private network. This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is

technically a wide area network(WAN)link between the sites. From a user perspective, the

extended network resources are accessed in the same way as resources available from a private

network-hence the name "virtual private network." The communication between two VPN

endpoints is encrypted and usually cannot be intercepted by law enforcement.



       15.    SA Tolias also conducted a preview of photographs contained on LESSER's

iPhone and saw what appeared to be the image ofthe unknown individual's lower back area

with the words "broken waist" written across it(as previously detailed above in paragraph 7).

SA Tolias noted that it appeared to be the same exact photograph ofthe unknown individual's

lower back area, but that the photograph did not have the words "broken waist" written across

it.




       16.    LESSER's iPhone screen subsequently locked shortly thereafter, and the

contents on the phone were no longer viewable.



       17.    LESSER had several banking withdrawal receipts in her possession

corresponding with the dates that"TREEl" conspired with the unknown subject on the dark
         Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 9 of 13




web site WEBSITE #1 to commit the crippling assault of G.Z.(between February 14, 2019,

and February 19, 2019). The following receipts were found in LESSER's possession:



2/15/2019


Bank of America withdrawal in the amount of$2600.00




2/16/2019


TD Bank withdrawal in the amount of$100.00




2/18/2019


Bank of America withdrawal in the amount of$400.00




2/18/2019


Bank of Akron transaction denied (too many wrong password attempts)



      18.    A review ofchat correspondence between "TREE1" and the purported hitman

from Website #1 revealed the following messages:



             2/15/2019 Website #1 Admin:


             Hi, Please google how to buy bitcoins and find the best site for you Local

             bitcoins is ok but you need to select a trader with a good exchange rate. Best

             regards Juan admin Website #1 cyberteam
         Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 10 of 13




               2/15/2019 TREEl


               Hi Ijust exchanging cash into btc with trader from htc site in person.how can I

               find a btc mixer that mixes all the incoming transactions to your site?



       19.     Based on your affiants training and experience, localbitcoins.com offers an

individual a means to purchase BTC and other crypto currencies anonymously. One such

way is to purchase BTC for cash via an in-person/face to face meeting. This method ensures

that an individual's identity remains untraceable as there is no documentation of the

transaction.




       20.     On March 5, 2019, a search and seizure warrant was issued in the Western

District of New York by the Honorable H. Kenneth Schroeder authorizing the search of the

iPhone in LESSER's possession on February 22, 2019. A review of the Subject Device by

your affiant confirmed the TOR and VPN applications (as detailed in paragraph 13) were

located on the device, as well as the image of the unknown individual's lower back area (as

detailed in paragraph 15).



       21.     Your affiant also observed text message communications between the Subject

Device and unidentified individuals discussing the purchase of BTC. The date of the

communications, as well as the amount ofBTC the Subject Device inquired about purchasing

(0.694 BTC)coincide with when "TREEl" sent .694 BTC to the WEBSITE #1 wallet (as

detailed in paragraph 7).
        Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 11 of 13



      22.     The following text message communications were observed by your affiant on

the Subject Device;



                                    February 17, 2019

      Subject Device: Hey, I would like to get 0.694 Bitcoin today, do you interested to do

      that?


      (802) 765-[redacted]: Hi! I can meet you in the evening in Sheepshead Bay. Is it ok?

      Subject Device: What's your location? My zip code is 17701. Its kinds far

      (802)765-[redacted]: Permsylvania?

      Subject Device: Yes

      (802)765-[redacted]: Sorry, bro, I can meet you only in Brooklyn.

      Subject Device: Can we do online?(subject sent weblitik to localbitcoins.com)

      (802)765-[redacted]: No. Only cash in person



                                        February 17, 2019

      Subject Device: Hey, I would like to get 0.694 Bitcoin today, can we do that please?

      (904)290-[redacted]: I can't sell to NY residents



                                    February 18, 2019

      (239)299-[redacted]: Do you need btc

      Subject Device: Yes, about 0.694 bitcoin for today. Can you do it?

      (239)299-[redacted]: Yeah. How can you pay?

      Subject Device: What's your location?



                                             10
  Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 12 of 13




(239)299-[redacted]: I'm in Utah I only accept online payments

Subject Device: But bank was closed for today. It's holiday

(239)299-[redacted]: MoneyGram and Western Union isnt



                              February 17, 2019

(253)282-[redacted]: Hey. You looking for more coins?

Subject Device: 0.694 for today

(253)282-[redacted]: How would you pay?

Subject Device: To your bank or?

(253)282-[redacted]: Banks are closed today

Subject Device: I am in PA right now. I can do online

(253)282-[redacted]: What part ofPA are you?

Subject Device: 17701 zip code

(253)282-[redacted]: It's kinda far

Subject Device: Yes

(253)282-[redacted]: We can do it early morning tomorrow. Banks will be opened

Subject Device: Sure. 0.694 Bitcoin

(253)282-[redacted]: Ok...sounds like a plan..talk to you tomorrow

Subject Device: How much should I send to you tomorrow?

(253)282-[redacted]: I'll let you know tomorrow. Price floats aU the time

Subject Device: What about this. I transfer money to your bank account today, then

you wiU get it tomorrow. When you get money in your account, you send Bitcoin to

my wallet same address that yesterday I give to you.



                                      11
         Case 1:19-mj-01004-JJM Document 1 Filed 03/07/19 Page 13 of 13



                                     February 18, 2019

       Subject Device: Hey shay, what time are you ready to do 0.694 bitcoin with me today?

       (253) 282-[redacted]: Banks are closed today




                   THE APPLICATION FOR AN ARREST WARRANT



       23.    Based on all of the foregoing facts, I submit that there is probable cause to

support the issuance of a Criminal Complaint and arrest warrant for Yanyan Lesser.



       24.    It is further requested that this complaint and accompanying affidavit be sealed

until the arrest of LESSER. These materials discuss an ongoing criminal investigation. The

public disclosure of this complaint and the accompanying affidavit could result in the flight

of the defendant, who is currently not in custody, or otherwise jeopardize the investigation if

the defendant becomes aware of the existence of these materials prior to the effectuation of

her arrest.




                                                       £
                                                   CHARLES S. TOLIAS
                                                   Special Agent
                                                   Homeland Security Investigations

Sworn to before me this


2^day of March ,2019.



     IMU^J. McC^THY
United States Magistrate Judge




                                              12
